                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
BRIDGET EIB                                      CIVIL ACTION

                  V.


NANCY A. BERRYHILL,                              NO. 17-4155
Acting Commissioner of Social                                                    FILED
Security
                                                                                 NOV 2 6 2018
                                       ORDER                                   KATE BARKMAN, Chi
                                                                           SY,           Dep. Clerk


       AND ~OW, this      J-? ~ay o'i1J;J~L201s, upon careful and
independent consideration, the record rev.'1s that the record as a whole contains

substantial evidence to support the ALJ's findings of fact and conclusions of law.

Therefore, it is hereby ORDERED that:


      I.     The Report and Recommendation is APPROVED AND ADOPTED;

      2.     Judgment is entered REVERSING the decision of the Commissioner of
             Social Security for the purposes of this remand only and the relief sought
             by Plaintiff is GRANTED to the extent that the matter is REMANDED for
             further proceedings consistent with this adjudication; and

      3.     The Clerk of Court is hereby directed to mark this case c osed.
